

114 S2575 IS: Healthy Homes Tax Credit Act
U.S. Senate
2016-02-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 2575IN THE SENATE OF THE UNITED STATESFebruary 24, 2016Mr. Murphy introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to provide a tax credit for property owners who remove
			 hazards relating to lead, asbestos, and radon.
	
 1.Short titleThis Act may be cited as the Healthy Homes Tax Credit Act.
		2.Tax credits for reduction of lead, radon, and asbestos hazards in homes
			(a)In
 generalSubpart B of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by adding at the end the following new sections:
				
					30E.Home lead hazard
				reduction activity
						(a)Allowance of
 creditThere shall be allowed as a credit against the tax imposed by this chapter for the taxable year an amount equal to 50 percent of the lead hazard reduction activity cost paid or incurred by the taxpayer during the taxable year for each eligible dwelling unit.
 (b)LimitationThe amount of the credit allowed under subsection (a) for any eligible dwelling unit for any taxable year shall not exceed—
 (1)$5,000, reduced by (2)the aggregate lead hazard reduction activity cost taken into account under subsection (a) with respect to such unit for all preceding taxable years.
 (c)DefinitionsFor purposes of this section:
							(1)Certified lead
 abatement supervisorThe term certified lead abatement supervisor means an individual certified by the Environmental Protection Agency pursuant to section 745.226 of title 40, Code of Federal Regulations, or an appropriate State agency pursuant to section 745.325 of title 40, Code of Federal Regulations.
							(2)Certified
 inspectorThe term certified inspector means an inspector certified by the Environmental Protection Agency pursuant to section 745.226 of title 40, Code of Federal Regulations, or an appropriate State agency pursuant to section 745.325 of title 40, Code of Federal Regulations.
							(3)Certified risk
 assessorThe term certified risk assessor means a risk assessor certified by the Environmental Protection Agency pursuant to section 745.226 of title 40, Code of Federal Regulations, or an appropriate State agency pursuant to section 745.325 of title 40, Code of Federal Regulations.
							(4)Eligible
				dwelling unit
								(A)In
 generalThe term eligible dwelling unit means, with respect to any taxable year, any dwelling unit which is placed in service before 1950 and located in the United States.
								(B)Dwelling
 unitThe term dwelling unit has the meaning given such term by section 280A(f)(1).
								(5)Lead hazard
				reduction activity cost
								(A)In
 generalThe term lead hazard reduction activity cost means, with respect to any eligible dwelling unit—
 (i)the cost for a certified risk assessor to conduct an assessment to determine the presence of lead pipes or a lead-based paint hazard,
 (ii)the cost for performing lead abatement measures by a certified lead abatement supervisor, including the removal of lead pipes, the removal of paint and dust, the permanent enclosure or encapsulation of lead-based paint, the replacement of painted surfaces, windows, or fixtures, or the removal or permanent covering of soil when lead-based paint hazards are present in such paint, dust, or soil,
 (iii)the cost for a certified lead abatement supervisor, those working under the supervision of such supervisor, or a qualified contractor to perform all preparation, cleanup, disposal, and clearance testing activities associated with the lead abatement measures, and
 (iv)costs incurred by or on behalf of any occupant of such dwelling unit for any relocation which is necessary to achieve occupant protection (as defined under section 35.1345 of title 24, Code of Federal Regulations).
 (B)LimitationThe term lead hazard reduction activity cost does not include any cost to the extent such cost is funded by any grant, contract, or otherwise by another person or any governmental agency.
								(6)Lead-based
 paint hazardThe term lead-based paint hazard has the meaning given such term by section 745.63 of title 40, Code of Federal Regulations.
							(7)Qualified
 contractorThe term qualified contractor means a Lead-Safe Certified Firm or certified renovator under the Lead Renovation, Repair and Painting Program of the Environmental Protection Agency.
							(d)Special rules
							(1)Documentation
 required for credit allowanceNo credit shall be allowed under subsection (a) with respect to any eligible dwelling unit for any taxable year unless—
 (A)after lead hazard reduction activity is complete, a certified inspector or certified risk assessor provides written documentation to the taxpayer that includes—
 (i)evidence that the eligible dwelling unit meets lead hazard evaluation criteria established by the Environmental Protection Agency or under an authorized State or local program, and
 (ii)documentation showing that the lead hazard reduction activity meets the requirements of this section, and
 (B)the taxpayer files with the appropriate State agency and attaches to the tax return for the taxable year—
 (i)the documentation described in subparagraph (A),
 (ii)documentation of the lead hazard reduction activity costs paid or incurred during the taxable year with respect to the eligible dwelling unit, and
 (iii)a statement certifying that the dwelling unit qualifies as an eligible dwelling unit for such taxable year.
									(2)Basis
 reductionThe basis of any property for which a credit is allowable under subsection (a) shall be reduced by the amount of such credit (determined without regard to subsection (e)).
							(3)No double
 benefitAny deduction allowable for costs taken into account in computing the amount of the credit for lead-based paint abatement shall be reduced by the amount of such credit attributable to such costs.
							(e)Limitation
 based on amount of taxThe credit allowed under subsection (a) for the taxable year shall not exceed the excess of—
 (1)the sum of the regular tax liability (as defined in section 26(b)) plus the tax imposed by section 55, over
 (2)the sum of the credits allowable under subpart A and sections 27, 29, 30, 30A, 30B, 30C, and 30D for the taxable year.
							(f)Carryforward
				allowed
							(1)In
 generalIf the credit amount allowable under subsection (a) for a taxable year exceeds the amount of the limitation under subsection (e) for such taxable year (referred to as the unused credit year in this subsection), such excess shall be allowed as a credit carryforward for each of the 20 taxable years following the unused credit year.
 (2)RulesRules similar to the rules of section 39 shall apply with respect to the credit carryforward under paragraph (1).
							30F.Home radon hazard reduction activity
 (a)Allowance of creditThere shall be allowed as a credit against the tax imposed by this chapter for the taxable year an amount equal to 50 percent of the radon hazard reduction activity cost paid or incurred by the taxpayer during the taxable year for each eligible dwelling unit.
 (b)LimitationThe amount of the credit allowed under subsection (a) for any eligible dwelling unit for any taxable year shall not exceed—
 (1)$5,000, reduced by (2)the aggregate radon hazard reduction activity cost taken into account under subsection (a) with respect to such unit for all preceding taxable years.
 (c)DefinitionsFor purposes of this section:
							(1)Eligible
				dwelling unit
								(A)In
 generalThe term eligible dwelling unit means, with respect to any taxable year, any dwelling unit located in the United States.
								(B)Dwelling
 unitThe term dwelling unit has the meaning given such term by section 280A(f)(1).
 (2)Qualified radon measurement professionalThe term qualified radon measurement professional means an individual who has demonstrated the minimum degree of appropriate technical knowledge and skills specific to radon measurement in conformance with the requirements of—
 (A)a certification standard promulgated by the American National Standards Institute or International Organization for Standardization,
 (B)a State, local or other governmental licensing (or equivalent) program, or (C)any other recognized or accredited certification process as determined by the Secretary.
 (3)Qualified radon mitigation professionalThe term qualified radon mitigation professional means an individual who has demonstrated the minimum degree of appropriate technical knowledge and skills specific to radon mitigation in conformance with the requirements of—
 (A)a certification standard promulgated by the American National Standards Institute or International Organization for Standardization,
 (B)a State, local or other governmental licensing (or equivalent) program, or (C)any other recognized or accredited certification process as determined by the Secretary.
 (4)RadonThe term radon has the meaning given the term in section 302 of the Toxic Substances Control Act (15 U.S.C. 2662).
							(5)Radon hazard
				reduction activity cost
								(A)In
 generalThe term radon hazard reduction activity cost means, with respect to any eligible dwelling unit—
 (i)the cost for a qualified radon measurement professional to conduct an assessment to determine the indoor radon level of the dwelling unit, and
 (ii)if the indoor radon level of the dwelling unit is not less than 2 picocuries per liter of air, as determined by a qualified radon measurement professional, the cost for performing radon abatement measures by a qualified radon mitigation professional.
 (B)LimitationThe term radon hazard reduction activity cost does not include any cost to the extent such cost is funded by any grant, contract, or otherwise by another person or any governmental agency.
								(d)Special rules
							(1)Documentation
 required for credit allowanceNo credit shall be allowed under subsection (a) with respect to any eligible dwelling unit for any taxable year unless—
 (A)after radon hazard reduction activity is complete, a qualified radon measurement professional provides written documentation to the taxpayer that includes—
 (i)evidence that the eligible dwelling unit meets radon hazard evaluation criteria established under an authorized State or local program, and
 (ii)documentation showing that the radon hazard reduction activity meets the requirements of this section, and
 (B)the taxpayer files with the appropriate State agency and attaches to the tax return for the taxable year—
 (i)the documentation described in subparagraph (A),
 (ii)documentation of the radon hazard reduction activity costs paid or incurred during the taxable year with respect to the eligible dwelling unit, and
 (iii)a statement certifying that the dwelling unit qualifies as an eligible dwelling unit for such taxable year.
									(2)Basis
 reductionThe basis of any property for which a credit is allowable under subsection (a) shall be reduced by the amount of such credit (determined without regard to subsection (e)).
							(3)No double
 benefitAny deduction allowable for costs taken into account in computing the amount of the credit for radon abatement shall be reduced by the amount of such credit attributable to such costs.
							(e)Limitation
 based on amount of taxThe credit allowed under subsection (a) for the taxable year shall not exceed the excess of—
 (1)the sum of the regular tax liability (as defined in section 26(b)) plus the tax imposed by section 55, over
 (2)the sum of the credits allowable under subpart A and sections 27, 29, 30, 30A, 30B, 30C, and 30D for the taxable year.
							(f)Carryforward
				allowed
							(1)In
 generalIf the credit amount allowable under subsection (a) for a taxable year exceeds the amount of the limitation under subsection (e) for such taxable year (referred to as the unused credit year in this subsection), such excess shall be allowed as a credit carryforward for each of the 20 taxable years following the unused credit year.
 (2)RulesRules similar to the rules of section 39 shall apply with respect to the credit carryforward under paragraph (1).
							30G.Home asbestos hazard reduction activity
 (a)Allowance of creditThere shall be allowed as a credit against the tax imposed by this chapter for the taxable year an amount equal to 50 percent of the asbestos hazard reduction activity cost paid or incurred by the taxpayer during the taxable year for each eligible dwelling unit.
 (b)LimitationThe amount of the credit allowed under subsection (a) for any eligible dwelling unit for any taxable year shall not exceed—
 (1)either— (A)$5,000 in the case of asbestos hazard reduction activity cost including asbestos abatement measures described in clauses (i), (ii), (iv), and (v) of subsection (c)(3)(A), or
 (B)$1,000 in the case of asbestos hazard reduction activity cost including interim asbestos control measures described in clauses (i), (iii), (iv), and (v) of subsection (c)(3)(A), reduced by
 (2)the aggregate asbestos hazard reduction activity cost taken into account under subsection (a) with respect to such unit for all preceding taxable years.
 (c)DefinitionsFor purposes of this section:
 (1)Accredited asbestos abatement contractor or supervisorThe term accredited asbestos abatement contractor or supervisor means any person accredited as a contractor or supervisor under the Asbestos Model Accreditation Plan of the Environmental Protection Agency.
 (2)Accredited asbestos inspectorThe term accredited asbestos inspector means any person accredited as an inspector under the Asbestos Model Accreditation Plan of the Environmental Protection Agency.
 (3)AsbestosThe term asbestos has the meaning given the term in section 202 of the Toxic Substances Control Act (15 U.S.C. 2642).
 (4)Asbestos hazardThe term asbestos hazard has the meaning given the term imminent hazard to the health and safety in section 11 of the Asbestos School Hazard Detection and Control Act of 1980 (20 U.S.C. 3610).
							(5)Asbestos hazard
				reduction activity cost
								(A)In
 generalThe term asbestos hazard reduction activity cost means, with respect to any eligible dwelling unit—
 (i)the cost for an accredited asbestos inspector to conduct an assessment to determine the presence of a asbestos hazard,
 (ii)the cost for performing asbestos abatement measures by an accredited asbestos abatement contractor or supervisor,
 (iii)the cost for performing interim asbestos control measures to reduce exposure or likely exposure to asbestos hazards, but only if such measures are evaluated and completed by an accredited asbestos abatement contractor or supervisor using accepted methods, are conducted by an accredited asbestos abatement contractor or supervisor, and have an expected useful life of more than 10 years,
 (iv)the cost for an accredited asbestos abatement supervisor, those working under the supervision of such supervisor, or an accredited asbestos abatement contractor or supervisor to perform all preparation, cleanup, disposal, and clearance testing activities associated with the asbestos abatement measures or interim asbestos control measures, and
 (v)costs incurred by or on behalf of any occupant of such dwelling unit for any relocation which is necessary to achieve occupant protection (as determined by the Administrator of the Environmental Protection Agency).
 (B)LimitationThe term asbestos hazard reduction activity cost does not include any cost to the extent such cost is funded by any grant, contract, or otherwise by another person or any governmental agency.
								(6)Eligible
				dwelling unit
								(A)In
 generalThe term eligible dwelling unit means, with respect to any taxable year, any dwelling unit located in the United States.
								(B)Dwelling
 unitThe term dwelling unit has the meaning given such term by section 280A(f)(1).
								(d)Special rules
							(1)Documentation
 required for credit allowanceNo credit shall be allowed under subsection (a) with respect to any eligible dwelling unit for any taxable year unless—
 (A)after asbestos hazard reduction activity is complete, an accredited asbestos inspector provides written documentation to the taxpayer that includes—
 (i)evidence that the eligible dwelling unit meets asbestos hazard evaluation criteria established under an authorized State or local program, and
 (ii)documentation showing that the asbestos hazard reduction activity meets the requirements of this section, and
 (B)the taxpayer files with the appropriate State agency and attaches to the tax return for the taxable year—
 (i)the documentation described in subparagraph (A),
 (ii)documentation of the asbestos hazard reduction activity costs paid or incurred during the taxable year with respect to the eligible dwelling unit, and
 (iii)a statement certifying that the dwelling unit qualifies as an eligible dwelling unit for such taxable year.
									(2)Basis
 reductionThe basis of any property for which a credit is allowable under subsection (a) shall be reduced by the amount of such credit (determined without regard to subsection (e)).
							(3)No double
 benefitAny deduction allowable for costs taken into account in computing the amount of the credit for asbestos abatement shall be reduced by the amount of such credit attributable to such costs.
							(e)Limitation
 based on amount of taxThe credit allowed under subsection (a) for the taxable year shall not exceed the excess of—
 (1)the sum of the regular tax liability (as defined in section 26(b)) plus the tax imposed by section 55, over
 (2)the sum of the credits allowable under subpart A and sections 27, 29, 30, 30A, 30B, 30C, and 30D for the taxable year.
							(f)Carryforward
				allowed
							(1)In
 generalIf the credit amount allowable under subsection (a) for a taxable year exceeds the amount of the limitation under subsection (e) for such taxable year (referred to as the unused credit year in this subsection), such excess shall be allowed as a credit carryforward for each of the 20 taxable years following the unused credit year.
 (2)RulesRules similar to the rules of section 39 shall apply with respect to the credit carryforward under paragraph (1)..
			(b)Technical
			 amendments
 (1)Section 1016(a) of the Internal Revenue Code of 1986 is amended—
 (A)in paragraph (36), by striking and at the end, (B)in paragraph (37), by striking the period at the end and inserting a comma, and
 (C)by adding at the end the following new paragraphs:  (38)in the case of an eligible dwelling unit with respect to which a credit for any lead hazard reduction activity cost was allowed under section 30E, to the extent provided in section 30E(d)(2),
 (39)in the case of an eligible dwelling unit with respect to which a credit for any radon hazard reduction activity cost was allowed under section 30F, to the extent provided in section 30F(d)(2), and
 (40)in the case of an eligible dwelling unit with respect to which a credit for any asbestos hazard reduction activity cost was allowed under section 30G, to the extent provided in section 30G(d)(2).
 (2)The table of sections for subpart B of part IV of subchapter A of chapter 1 of such Code is amended by inserting after the item relating to section 30D the following new items:
					Sec. 30E. Home lead hazard
				reduction
				activity.Sec. 30F. Home radon hazard reduction activity.Sec. 30G. Home asbestos hazard reduction activity..
 (c)Effective dateThe amendments made by this section shall apply to costs incurred after December 31, 2015, in taxable years ending after that date.